UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4420



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WIDNEY TREVOR DINNALL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Dennis W. Shedd, District Judge. (CR-
98-946-DSW)


Submitted:   October 23, 2002          Decided:     November 22, 2002


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Widney Trevor Dinnall, Appellant Pro Se. Beth Drake, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Widney Trevor Dinnall appeals the district court’s fourth

order forfeiting substitute assets. We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. See United States v. Dinnall, No. CR-98-946-

DWS (D.S.C. filed May 1, 2002; entered May 2, 2002).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2